             Case 1:20-cv-01230-TNM Document 12 Filed 05/14/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 CENTER FOR BIOLOGICAL
 DIVERSITY, et al.,

                         Plaintiffs,
                                                       Case No. 20-cv- 01230 (TNM)
                         v.

 MARK T. ESPER et al.,

                         Defendants.


                                              ORDER

        Upon consideration of the parties’ joint motion to stay briefing and establish procedures

to litigate the fiscal year 2020 border barrier projects, the Court hereby ORDERS:

        1.       This case is STAYED pending further order of the Court. The stay includes

Defendants’ obligation to respond to Plaintiffs’ Complaint. Additionally, all discovery and initial

case management obligations are stayed, including, without limitation, the attorney conference

required pursuant to Local Civil Rule 16.3 and Federal Rule of Civil Procedure 26(f); the

issuance of a scheduling order pursuant to Rule 16(b); initial disclosure obligations pursuant to

Rule 26(a)(1); and all other written, documentary, and oral discovery.

        2.       Within ten days of the Court’s decision on the cross-motions for summary

judgment in Center for Biological Diversity et al., v. Trump, et al., No. 1:19-cv-00408 (TNM),

the parties shall submit a joint status report proposing a briefing schedule and approach for

further proceedings in this case with respect to Plaintiffs’ challenge to the fiscal year 2020 border

barrier projects.

        3.       With respect to Plaintiffs’ challenge to the waiver determinations issued by the

Acting Secretary of Homeland Security on March 16, 2020, the parties shall file a joint status
          Case 1:20-cv-01230-TNM Document 12 Filed 05/14/20 Page 2 of 2



report within 10 days following the Supreme Court’s decision on the petition for certiorari in

Center for Biological Diversity, et al., v. Wolf, et al., Case No. 19-975 (S. Ct.).

       SO ORDERED.
                                                                             2020.05.14
                                                                             12:13:40 -04'00'
Dated: May 14, 2020                                    TREVOR N. McFADDEN
                                                       United States District Judge




                                                  2
